Citation Nr: 1403287	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 2003 and from September 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that granted entitlement to service connection for PTSD, evaluated as 30 percent disabling effective April 30, 2009.

In February 2012, the RO increased the initial rating for PTSD to 50 percent disabling, effective April 30, 2009.  

After the most recent supplemental statement of the case, the Veteran submitted additional relevant evidence that was not accompanied by a waiver of initial RO consideration.  The evidence pertains to a period for which the Board is granting the maximum benefit available at law.  Hence the evidence need not be initially considered by the RO.  38 C.F.R. § 20.1304(c) (2013).  

The Board notes that, in addition to the Veteran's claims file, he has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has PTSD with associated major depression and alcohol abuse that was manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood from April 30, 2009 to April 29, 2010.

2.  PTSD with associated major depression and alcohol abuse has caused total occupational and social impairment since April 30, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD were met from April 30, 2009 to April 29, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a 100 percent rating for PTSD have been met since April 30, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

This decision grants a 100 percent rating effective from April 30, 2010.  This is the maximum rating for that disability.  38 C.F.R., Part 4 (2013).  No further assistance is required to aid the Veteran in substantiating that portion of his appeal.  For the period prior to June 15, 2011, all known treatment records have been obtained.  Social Security Administration records are in the claims file.  The Veteran was afforded VA examinations that provided sufficient information to rate his disability.  There is no indication of further assistance that would be reasonably likely to aid the Veteran in substantiating the claim. 

A 70 percent disability rating will be granted for PTSD, if manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The 70 percent rating will be assigned if there is a showing of deficiencies in most of the areas listed in the 70 percent.  Vazquez-Claudio v. Shinseki  713 F.3d 112 (Fed. Cir. 2013).

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Veteran underwent a VA examination in September 2009.  The examiner found that the Veteran had deficiencies in all of the areas contemplated in the criteria for a 70 percent rating.  The examiner also noted major depressive disorder and alcohol abuse associated with the PTSD.  Consistent with other evidence of record, the examiner assigned a global assessment of function (GAF) of 50, which was indicative of a serious impairment.

The examiner did not find that the disability resulted in total occupational and social impairment.  The examiner noted that the Veteran remained married to his second wife and had one child.  Other evidence of record, including records from the Social Security Administration shows that the Veteran maintained employment through April 2010, although he had periods of unemployment and job changes.  Outpatient treatment records note that the Veteran had at least one friend in addition to his wife.  

The record prior to April 30, 2010 did not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The record did show impairment in activities of daily living but that these tasks were being performed with reminders.  The evidence for this period prior to April 30, 2010 is against a finding that there was total social and occupational impairment.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's disability is manifested by PTSD symptoms causing occupational and social impairment.  The Veteran has no symptomatology that is not contemplated by these criteria.  Hence, the first step in the test for extraschedular referral is not met and referral for extraschedular consideration is not warranted.

The Social Security Administration records show that the Veteran stopped working in April 2010, when his employer terminated him due to an inability to perform the required work.  At a VA examination in June 2011, the examiner who had conducted the 2009 examination noted that the Veteran's disability had grown more serious and found that it now caused total occupational and social impairment.  The Veteran's treating psychologist reported in December 2011, that the Veteran could not work and was totally disabled.  This evidence supports a finding that the service connected psychiatric disability has caused total occupational and social impairment since April 30, 2010.  Hence, a 100 percent rating is granted from that date.


TDIU

TDIU is awarded where the scheduler rating is less than total, but service connected disabilities preclude gainful employment for which the Veteran would otherwise be qualified.  38 C.F.R. §§ 3.340, 4.16 (2013).  TDIU is a potential element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to April 30, 2009 the Veteran was maintaining employment with intermittent periods of unemployment.  There is no evidence or allegation that his employment was marginal or that he was earning less than the poverty rate for a single person.  The Social Security Administration reported that the Veteran had wages of $1,772 in April 2010.

The evidence shows that the Veteran has been found to be unemployable by reason of his service connected psychiatric disability.  TDIU cannot be awarded for the same disability that is rated 100 percent disabling.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

ORDER

A 70 percent rating for PTSD is granted from April 30, 2009 to April 29, 2010.

A 100 percent rating for PTSD is granted, effective April 30, 2010.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


